      Case 2:19-cv-00193-TBM-MTP Document 151 Filed 01/15/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC                                                                 PLAINTIFF

VS                                               CIVIL ACTION NO.: 2:19-CV-00193-TBM-MTP

SITCOMM ARBITRATION ASSOCIATION,
MARK MOFFETT, SANDRA GOULETTE,
RONNIE KAHAPEA, MARK JOHNSON,
KIRK GIBBS, and ALARIC SCOTT                                                            DEFENDANTS


     AFFIDAVIT OF HARRIS F. POWERS III IN SUPPORT OF MOTION TO COMPEL
      DEPOSITION AND MOTION TO COMPEL DISCLOSURES AND DISCOVERY
         RESPONSES FROM DEFENDANT SANDRA GOULETTE (D.E. 147, 128)

        I, Harris F. Powers III, do hereby declare and attest as follows, under penalty of perjury:

        1.      I am an attorney licensed to practice before all state and federal courts in the State of

Mississippi, all state courts in the State of Tennessee, and the United States Court of Appeals for the

Fifth Federal Circuit. I have been a member in good standing of the state bar associations for the

States of Mississippi and Tennessee since 2001. I am an attorney employed by the law firm of

Upshaw, Williams, Biggers & Beckham, LLP, and have been since 2003. I am local counsel for the

Plaintiff PennyMac Loan Services, LLC (“PennyMac”) in the above-captioned action.                     I am

competent to testify in this Affidavit, and I do so based upon my personal knowledge.

        2.      This Affidavit is submitted in support of the Motion to Compel Deposition of

Defendant Sandra Goullette, and in support of the Motion to Compel Disclosures and Discovery

Responses from Defendant Sandra Goulette. See D.E 147, 128. I attest that the description of the

proceedings in those Motions to Compel and Memoranda in Support (D.E. 128-129, 147-148) is

accurate, and I incorporate same by reference in this Affidavit.

        3.      My hourly rate in this case is $225.00 per hour, billed in increments of one tenth of
      Case 2:19-cv-00193-TBM-MTP Document 151 Filed 01/15/21 Page 2 of 6




an hour (.10). This is a reasonable hourly rate for a 20-year attorney in the State of Mississippi.

Federal Courts in this state have found such an hourly rate to be reasonable. See Hardy v. City of

Tupelo, 2010 WL 730314 (N.D. Miss. 2010)($265.00 per hour is reasonable); Boddie v. City of

Cleveland, 2005 WL 2347277 (N.D. Miss. 2005)($225.00 is reasonable).                 This case involves

nuanced questions involving the application of the Federal Arbitration Act in a fraudulent manner,

as this Court has heretofore recognized; concurrent civil contract and conspiracy claims; and claims

for civil violations of the Federal RICO Statute, 18 U.S.C. §1962.

        4.      On December 8, 2020 my client, PennyMac, incurred $1,125.00 in attorney’s fees as

a result of Defendant Sandra Goullette's obstructive and disruptive conduct at her deposition.

deposition. This represents 5.0 hours of work billed at my hourly rate of $225.00, resulting in my

client incurring $1,125.00 in attorney’s fees on that date as a result of Sandra Goullette's obstructive

and disruptive conduct at her deposition.

        Between December 23, 2020 and December 28, 2020, my client incurred $787.50 in

attorney’s fees as a result of work performed by the undersigned in connection with Motions to

Compel written discovery filed against Defendants Mark Moffett, Sandra Goulette, Ronnie Kahapea,

Mark Johnson, Kirk Gibbs. This represents 3.5 total hours of work at the hourly rate of $225.00.

As this work was generally applicable to motion work related to all five (5) defendants, the

undersigned suggests that this Court should divide the total amount of $787.50 by 5, and assess an

attorney’s fee award of $157.50 against each defendant. Defendant submits that this is a fair and

reasonable resolution, as Rule 37 mandates that the reasonable expenses, including attorney’s fees,

that a Movant incurs in bringing a Motion to Compel be paid if the Motion is granted. Hillcrest

Estates, LLC v. Nationwide Mut. Ins. Co., Civil Action No. 3:08-CV-107, 2009 WL 605074(N.D.

Miss. 2009), at *3; Welch v. All American Check Cashing, Inc., Civil Action No. 3:14MC18, 2015
      Case 2:19-cv-00193-TBM-MTP Document 151 Filed 01/15/21 Page 3 of 6




WL 1279827 (N.D. Miss. 2015), at *3.

        5.       The undersigned further submits that the fees above are reasonable, in light of the fact

that the undersigned is the resident attorney for counsel admitted pro hac vice; accordingly, the

requirements imposed by L.U. Civ. R. 81(d)(3) require a resident attorney, such as the undersigned,

to validate every submission filed with this Court, and to appear and participate in all depositions

taken in this case.

        Further Affiant saith naught.

                                                 UPSHAW, WILLIAMS, BIGGERS,
                                                    & BECKHAM, LLP

                                                 By:     /s/ Harris F. Powers III
                                                         HARRIS F. POWERS III, MBN: 100331
     Case 2:19-cv-00193-TBM-MTP Document 151 Filed 01/15/21 Page 4 of 6




OF COUNSEL:

STEVEN C. COOKSTON
UPSHAW, WILLIAMS, BIGGERS,
 & BECKHAM, LLP
309 Fulton Street
Post Office Drawer 8230
Greenwood, Mississippi 38935-8230
Telephone: 662-455-1613
scookston@upshawwilliams.com

CHERYL S. CHANG - PHV
BLANK ROME, LLP
2029 Century Park East, 6th Floor
Los Angeles, CA 90067
Email: chang@blankrome.com

JESSICA A. MCELROY - PHV
BLANK ROME, LLP
2029 Century Park East, 6th Floor
Los Angeles, CA 90067
Email: jmcelroy@blankrome.com

NICOLE B. METRAL - PHV
BLANK ROME, LLP
2029 Century Park East, 6th Floor
Los Angeles, CA 90067
Email: nbmetral@blankrome.com
      Case 2:19-cv-00193-TBM-MTP Document 151 Filed 01/15/21 Page 5 of 6




                                    CERTIFICATE OF SERVICE

         I certify the foregoing pleading was sent to the following recipients by U.S. mail, return
receipt requested:

        Ronnie Louis Marvel Kahapea
        P.O. Box 875
        Volcano, HI 96785

        Brett "Eeon" Jones
        BJ5840 B51222
        304 South Jones Blvd.
        Unit Eeon-1967
        Las Vegas, NV 89107

And by Federal Express Unto:


        Sandra Goulette
        3007 Crescent Hill Drive
        Laurel, MS 39440

        Sitcomm Arbitration Association
        C/O Registered Agents, Inc.
        30 N. Gould St., Ste. R
        Sheridan, WY 82802

        Mark Johnson
        451 May Lane
        Louisa, VA 23093

        Mark Moffett
        345 Coon Jefcoat Road
        Soso, MS 39480

        Kirk Gibbs
        4155 Lawrenceville Hwy, PMB 8119
        Lilburn, GA 30047
     Case 2:19-cv-00193-TBM-MTP Document 151 Filed 01/15/21 Page 6 of 6




       Rance Magee
       11294 Rose Rd.
       Emmett, MI 48022

               This the 30th day of December, 2020.

                                                      /s/ Harris F. Powers III
                                                      HARRIS F. POWERS III




K:\user26\SCC\PennyMac\AFFIDAVIT OF HARRIS F. POWERS - sandra goulette.wpd
